Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's preliminary amendment filed July 19, 2022 is acknowledged and has been entered. Claims 7-9 have been added. Applicant's election of Group II, claims 6-9, filed July 19, 2022 is also acknowledged and has been entered. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-4 and 6-9 are pending.  Claims 6-9 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/EP2018/060924 filed 4/27/2018, is April 28, 2017 which is the filing date of Foreign Application EUROPEAN PATENT OFFICE  (EPO) 17305479.2 from which the benefit of foreign priority is claimed. 

Information Disclosure Statement
4.	The listing of references in the specification in pages 28-34 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon an analysis with respect to each of these claims as a whole, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claims recite a correlation between CD9+CD24hiCD38hi biomarker expression in B cells and successful lung graft tolerance in transplant subjects. This judicial exception is not integrated into a practical application because the claimed invention is limited to a correlation being categorized as a law of nature/natural phenomenon or existence in nature apart from any human action without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more because the judicial exception is not integrated into a significant practical application in a manner that imposes a meaningful limit on the judicial exception. This new consideration is based on case law including Vanda, for evaluation of particular treatment or prophylaxis limitations.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong One
The claims recite diagnosing and treating chronic lung graft dysfunction (i.e. graft-versus-host disease (cGVHD)) in a subject receiving a lung graft by measuring the level of CD9+ B cells and also CD24hiCD38hi in the B cells of a blood sample from the subject; comparing the level of CD9+ B cells measured in the subject to the level of CD9+ B cells in normal healthy subjects; and determining that a lower level of CD9+ B cells in the subject indicates that the subject has chronic lung graft dysfunction and needs or requires administration of therapeutic treatment for chronic lung graft dysfunction.
The claimed steps of measuring CD9+ B cells in blood sample from a subject who received a lung graft and comparing the measured level of CD9+ B cells in the subject to a normal control to provide indication of chronic lung graft dysfunction read on mental processes, such as a physician obtaining data result from a patient, thinking, and forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis for treatment of the disease. See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Such steps of comparing biomarker levels or measurements to a reference reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  Such concepts as assessing abnormal results and conditions by performing clinical tests for biomarkers, determining abnormal elevated or decreased biomarker levels, and thinking about the results have also been characterized by the courts as abstract ideas.  Additionally, the correlation between downregulation of CD9+ B cells and the presence of chronic lung graft dysfunction is also categorized as a law of nature/natural phenomenon; this is a judicial exception as the correlation exists in nature apart from any human action (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).  The judicial exception recited is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application.

Step 2A Prong Two
“Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; evaluating whether any additional element is recited beyond the judicial exception; and determining whether the additional element(s) integrate the exception into a practical application of the exception.  This new consideration is based on case law including Vanda, for evaluation of particular treatment or prophylaxis limitations.
With respect to claims 6 and 7, this judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, indicating/ diagnosing the presence chronic lung graft dysfunction, without significantly more, is a judicial exception and not a practical application thereof. 
There are no subsequent steps in recited that would be performed depending on the results of the assay. As in Mayo, there is no requirement that a doctor act on the results of the method. Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into account when treating the patient.  With respect to the recitation of “administering a therapeutic treatment to the subject to treat chronic lung graft dysfunction” such additional step is also insufficient to render the claims patent-eligible because simply appending with a generic treatment for chronic lung graft dysfunction, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
There are no subsequent steps recited that would practically apply the method depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.  
It is also noted that the claims do not clearly recite or require any physical or wet steps to be performed, such as performing immunological assays to measure the CD9 and also CD24 and CD38 biomarker levels in B cells. Steps of “measuring … CD9+ and CD24hiCD38hi in the B cells” when given their broadest reasonable interpretation, could read on reading numbers off of a chart, which would also constitute mental activity.
Although claims 6 and 7 do invoke an active step of measuring, this is not a practical application of the judicial exception because such steps are merely data gathering steps. The detecting/ measuring steps are recited at a high level of generality and are not tied, for example, to a particular machine or apparatus. Accordingly, even if the claims are interpreted as requiring a wet assay step to detect or measure the biomarkers of claims 6 and 7, such steps are insufficient because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
As above, there are no subsequent steps recited in claims 6 and 7 that would practically apply the methods depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In addition to the judicial exceptions, the claims also recite steps of detecting or quantifying CD9 and also CD24 and CD38 in the B cells in blood sample of the subject using one or more reagents in claims 8 and 9. As noted above, such data gathering steps are recited at a high level of generality and are not limited, for example, to any specific or unconventional testing technique. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility.  As stated supra, such additional steps/elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Although claims 8 and 9 specify “one or more reagents,” such reagents for use in any testing technique such as flow cytometry or FACS were well-known, routine and conventional as evidenced by the instant specification, which states that such assays were “suitable methods that are well-known in the art” [0071-0074]. 
In addition to the evidence of the specification, Bigot et al. American Journal of Transplantation 16: 3430-3442 (2016) teach measuring CD9, CD24, CD38, and CD19 B cells in blood samples of subjects in renal transplant recipients using flow cytometry.  Therefore, prior to the effective filing date of the claimed invention, it was well-understood, routine and conventional to detect and measure cell surface antigens such as CD9, CD24, and CD38 cells in PBMCs using flow cytometry. 
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015): 
Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.

When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in such steps that distinguishes them from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. See also MPEP 2106.05(g). Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
The combination of steps recited in these process claims taken as a whole, including the well-understood, routine, and conventional steps of data acquisition recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
Based upon this analysis of the claims as a whole, the claims do not recite something significantly different than a judicial exception and fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bigot et al. (Transcriptomic Signature of the CD24 hi CD38hi Transitional B cells Associated With an Immunoregulatory Phenotype in Renal Transplant Recipients. American Journal of Transplantation 16: 3430-3442 (2016)) in view of Kuzmina et al. (Excess of BAFF and distortion of B-cell homeostasis in patients with Excess of BAFF and distortion of B-cell homeostasis in patients with newly diagnosed bronchiolitis obliterans syndrome associated with chronic graft-versus-host disease. Bone Marrow Transplantation 46: SUPPL. 1 Abstract Number : 0152 (April 2011)). 
	Bigot et al. teach that B cells play a role in transplant allograft rejection or tolerance in solid organ transplant subjects (Abstract; Introduction: p. 3430, right col.). 
Bigot et al. teach contacting a blood (PBMC) sample of a subject with anti-CD9-PE and measuring the level of CD9+ B cells (CD9 B cell regulatory marker: Bregs) in the sample using flow cytometry. Bigot et al. further teach contacting the blood sample of the subject with anti-CD24-FITC and anti-CD38-PE-CY7 and measuring the level of CD24 hiCD38hi B cells in the sample using flow cytometry. Bigot et al. show the CD9, CD24, and CD38 antibody and fluorescent label reagents used to detect and/or quantify CD9, CD24, and CD38 in a kit format (p. 3431, right col. to p. 3432).
Bigot et al. teach that tolerant patients that do not reject a solid transplant or graft following transplantation show a significantly higher proportion of CD9 surface marker in CD24hiCD38hi B cells and a corresponding overexpression of CD24hiCD38hi transitional B cell phenotype signature (Abstract; p. 3433, right col.; Figure 3A).  According to Bigot et al., B cell-mediated alloimmune response involving specifically B regulatory cells (Bregs) contribute to improvement of allograft outcome and operational solid organ transplant tolerance by controlling inflammation and promoting immunological tolerance (Introduction: p. 3430, right col. to p. 3431). Bigot et al. specifically teach treating solid organ (renal) transplant subjects with belatacept (therapeutic treatment) which resulted to a higher proportion of CD24hiCD38hi transitional B cells (Abstract; p. 3437, left & right cols.). Since Bigot et al. demonstrated and confirmed that a significantly higher proportion (level) of CD9 is detected/measured in CD24hiCD38hi Breg cells of tolerant patients in page 3433, right column; it follows that a measured lower level of CD9+ B cells in a subject compared to healthy subjects provides indication that the subject may be intolerant or less tolerant of the graft and is therefore in need for administration of therapeutic treatment so as to treat the graft dysfunction in the subject.
Bigot et al. is silent in teaching that the solid organ transplant is a lung graft in a subject who may show chronic lung graft dysfunction.
Kuzmina et al. teach measuring and analyzing B-cell subpopulations having surface markers associated with chronic graft-versus-host disease (CGVHD) in subjects diagnosed with bronchiolitis obliterans syndrome (BOS) which is a chronic lung graft dysfunction complication from allogeneic hematopoietic stem cell transplantation.  Kuzmina et al. teach that subjects presented with BOS have significantly higher levels of BAFF promoting the generation of CD38+ cells (see entire Abstract).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the teaching of Kuzmina of CD38hi B cells as biomarkers involved in BOS into the method of Bigot in measuring biomarker expressions of B regulatory cell phenotype which play a significant role in acquired alloimmune response in solid organ transplantation, because Kuzmina specifically found that CD38+ B cells are also involved particularly in chronic lung graft dysfunction. One of ordinary skill would have had reasonable expectation of success in incorporating the teaching of Kuzmina into the method of Bigot because both of Kuzmina and Bigot teach analogous art involved with solid organ transplantations and associated complications.

7. 	No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Braza et al. (A regulatory CD9+ B-cell subset inhibits HDM-induced allergic airway inflammation. European Journal of Allergy and Clinical Immunology. 70: 1421-1431 (14 July 2015)) teach that adoptive transfer of CD9+ B cells normalized airway inflammation and lung function by inhibiting Th2 (Abstract). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



October 22, 2022